Judgment of foreclosure and sale, Supreme Court, New York County (Nicholas Figueroa, J.), entered August 4, 2003, entitling plaintiff to foreclose a lien on defendant-appellant’s condominium unit for unpaid condominium common charges, and bringing up for review orders, same court and Justice, entered March 31, 2003 and on or about July 28, 2003, respectively, which, inter alia, granted plaintiffs motion to confirm the report of the Special Referee computing the amount due under plaintiffs lien and denied defendant-appellant’s cross motion to vacate her default in answering the complaint, unanimously affirmed, with costs. Appeals from the aforementioned orders entered March 31, 2003 and on or about July 28, 2003 unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment.
Defendant-appellant, in seeking vacatur of her default, failed to meet her burden to demonstrate a reasonable excuse for her failure to answer the complaint and a meritorious defense (see CFLR 5015 [a] [1]; Crespo v A.D.A. Mgt., 292 AD2d 5 [2002]). We note in the latter connection that defendant-appellant has never contested her failure to pay most of the condominium common charges at issue. Indeed, based upon the evidence provided by the condominium, the court properly accepted the report of the Referee and awarded plaintiff the ensuing judgment of foreclosure.
*168We have considered defendant-appellant’s remaining arguments and find them unavailing. Concur—Nardelli, J.P., Mazzarelli, Andrias, Gonzalez and Sweeny, JJ.